UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7178



CURTIS J. BROWN, SR.,

                                              Plaintiff - Appellant,

          versus


GERALDINE P. MIRO, Warden of Allendale Correc-
tional Institution; RICHARD MCCANTS, Associate
Warden of Allendale Correctional Institution;
SAMUEL CAUSEY, Mail Supervisor; J. DELOACH,
Captain; ANN PERNELL; KEN LONG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-98-2315-2-18AJ)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis J. Brown, Sr., Appellant Pro Se.    Marvin Coleman Jones,
BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis J. Brown, Sr., appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court. See Brown v. Miro, No. CA-98-2315-2-18AJ (D.S.C. Aug.

13, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2